MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jun 16 2020, 11:34 am
court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Cara Schaefer Wieneke                                    Matthew B. MacKenzie
Brooklyn, Indiana                                        Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bradley F. Wallace,                                      June 16, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-20
        v.                                               Appeal from the Vanderburgh
                                                         Circuit Court
State of Indiana,                                        The Honorable David D. Kiely,
Appellee-Plaintiff.                                      Judge
                                                         The Honorable Michael J. Cox,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         82C01-1902-F6-1404



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-20 | June 16, 2020                       Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Bradley Wallace (Wallace), appeals following his

      conviction for trespass, a Level 6 felony, Ind. Code § 35-43-2-2(b)(1).


[2]   We affirm.


                                                    ISSUE
[3]   Wallace presents the court with one issue, which we restate as: Whether the

      State presented sufficient evidence to prove beyond a reasonable doubt that

      Wallace trespassed.


                      FACTS AND PROCEDURAL HISTORY
[4]   Prior to April 2018, Wallace’s father, George, allowed Wallace to live in his

      home on Kleitz Road in Evansville, Indiana. However, Wallace refused to

      follow George’s rules for the home, and George became afraid that Wallace

      would hurt him. On April 27, 2018, George contacted the Vanderburgh

      County Sheriff’s Office (VCSO) and had a ban put in place prohibiting Wallace

      from being on George’s property. The ban went into effect on April 28, 2018,

      and VCSO Deputy Mark Johnson (Deputy Johnson) advised Wallace in person

      on that day that Wallace was not allowed to come onto George’s property

      unless he had George’s permission. Deputy Johnson also informed Wallace

      that if he entered the property without George’s permission, he would be

      arrested for trespass. Wallace indicated to Deputy Johnson that he understood

      the ban.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-20 | June 16, 2020   Page 2 of 6
[5]   On February 26, 2019, Wallace came onto George’s property and entered his

      garage. George discovered him and told Wallace to be gone by the time he

      returned from work. Later in the day George returned from work, but Wallace

      was still there. George called the VCSO, and Wallace was arrested.


[6]   On February 28, 2019, the State filed an Information, charging Wallace with

      Class A misdemeanor trespass which it alleged was elevated to a Level 6 felony

      due to a prior trespass conviction in 2018. On August 23, 2019, the trial court

      held Wallace’s bifurcated jury trial. George testified on cross-examination that

      after the ban had been put in place, Wallace could have returned to retrieve any

      property he had at the home and visit, as long as he did not stay. On re-direct

      examination, George stated that after the ban was in effect, Wallace had never

      returned to the property until February 26, 2019.


[7]   In his closing statements, Wallace argued to the jury that he could not be

      convicted of trespass because, after the ban was in place, George consented to

      him being at the home. The State argued in response that George had never

      contacted the VCSO to have the ban formally lifted and George’s oral consent

      was irrelevant because the trespass statute did not provide an exception for

      consent. The jury found Wallace guilty of Class A misdemeanor trespass, and

      Wallace admitted that he had the previous conviction for trespass as alleged in

      the enhancement Information. On December 5, 2019, the trial court sentenced

      Wallace to two years of imprisonment.


[8]   Wallace now appeals. Additional facts will be provided as necessary.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-20 | June 16, 2020   Page 3 of 6
                               DISCUSSION AND DECISION
[9]    Wallace argues that there was insufficient evidence to support the jury’s verdict.

       It is well-established that when we review the sufficiency of the evidence to

       support a conviction, we consider only the probative evidence and reasonable

       inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). It is not our role as an appellate court to assess witness credibility or to

       weigh the evidence. Id. We will affirm the conviction unless no reasonable

       fact-finder could find the elements of the crime proven beyond a reasonable

       doubt. Id.


[10]   “A person who . . . not having a contractual interest in the property, knowingly

       or intentionally enters the real property of another person after having been

       denied entry by the other person” commits criminal trespass, a Class A

       misdemeanor. I.C. § 35-43-2-2(b)(1). The offense is elevated to a Level 6

       felony if the person has a prior conviction for trespass. Id. Here, the evidence

       showed that on February 26, 2019, Wallace entered George’s property after

       Wallace had been given notice on April 28, 2018, that George had denied him

       entry by placing a ban against him and being told that, if he entered the

       property, he would be arrested for trespass. We hold this evidence to be

       sufficient to sustain Wallace’s conviction. See Blair v. State, 62 N.E.3d 424, 426-

       28 (finding sufficient evidence of trespass where Blair entered a home after

       being told by its owner to leave).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-20 | June 16, 2020   Page 4 of 6
[11]   Wallace acknowledges that he did not have a contractual interest in George’s

       property and that he knowingly or intentionally entered on February 26, 2019.

       Wallace disputes that he was denied entry to the property for purposes of the

       trespass statute because the evidence showed that George consented to his

       presence there. In support of this argument, Wallace directs our attention to

       George’s testimony during cross-examination which Wallace asserts showed

       that “George told Wallace that even after the ban Wallace was permitted to

       enter the property to obtain his belongings and to visit the family at the home,

       but Wallace was not permitted to stay there.” (Appellant’s Br. p. 5). Thus,

       Wallace argues, George rescinded the ban, and “Wallace was only on notice

       that he could enter the property if he wished but could not stay for an undefined

       amount of time.” (Appellant’s Br. p. 9).


[12]   We find this argument to be unpersuasive for at least two reasons. Wallace’s

       argument is premised on a mischaracterization of George’s testimony. Our

       review of the record leads us to conclude that even though George testified on

       cross-examination that he would not have minded if Wallace entered his

       property to briefly visit or retrieve his property, there is no evidence that George

       ever communicated that to Wallace after the ban was in effect. In addition,

       even if we were to assume, without deciding, that George could legally rescind

       his denial of entry with such statements, George testified that he told Wallace

       on February 26, 2019, to be gone from his property before he returned from

       work, which was a subsequent denial of entry. This is the evidence that

       supports the jury’s verdict, and it is the only evidence we consider as part of our


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-20 | June 16, 2020   Page 5 of 6
       review. See Drane, 867 N.E.2d at 146. Accordingly, we find that sufficient

       evidence supported the jury’s verdict.


                                             CONCLUSION
[13]   Based on the foregoing, we conclude that the State proved beyond a reasonable

       doubt that Wallace committed the offense of trespass.


[14]   Affirmed.


       Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-20 | June 16, 2020   Page 6 of 6